DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I directed to claims 1-15 in the reply filed on 12/08/2020 is acknowledged.
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "18" and "28" have both been used to designate the reciprocating element.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "62" and "83" have both been used to designate the reciprocating element adapter end.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claims 1-15 are objected to because of the following informalities:  
In claim 1, line 1: “clamp comprising” should there be --clamp comprising:--. 
In claim 1, line 2: “a central axis of the clamp” should be changed to – the central axis of the clamp--.
In claim 4, lines 8-13: “a reciprocating element clamp, wherein the reciprocating element clamp has a first contact surface perpendicular to a central axis of the reciprocating element clamp and a second contact surface tapered relative to the central axis of the reciprocating element clamp and is configured to couple a first component and a second component via contact of the first contact surface of the reciprocating element clamp with a portion of the first component and contact of the second contact surface of the reciprocating element clamp with a portion of the second component” should be changed to --a reciprocating element clamp, wherein the reciprocating element clamp has a first contact surface perpendicular to a central axis of the reciprocating element clamp and a second contact surface tapered relative to the central axis of the reciprocating element clamp, and wherein the reciprocating element clamp is configured to couple a first component and a second component via a contact of the first contact surface of the reciprocating element clamp with a portion of the first component and a contact of the second contact surface of the reciprocating element clamp with a portion of the second component--.
In claim 9, lines 7-9: “a central axis of the reciprocating element is parallel to or coincident with a central axis of the pushrod; and the power end,” should be changed to 
-- central axis of the reciprocating element is parallel to or coincident with a central axis of the pushrod of the power end,--.
In claim 13, line 1: “performing a maintenance on the pump fluid end” should be changed to --performing the maintenance on the pump fluid end--.
Appropriate correction is required.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 first component and/or second component in claims 1-4 and 7; reciprocating element and/or reciprocating element adapter in claims 2-15; engagement elements in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 3 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 4 is vague and indefinite because it sets forth that “a reciprocating element clamp, wherein the reciprocating element clamp has a first contact surface perpendicular to a central axis of the reciprocating element clamp and a second contact surface tapered relative to the central axis of the reciprocating element clamp and is configured to couple a first component and a second component via contact of the first contact surface of the reciprocating element clamp with a portion of the first component and contact of the second contact surface of the reciprocating element clamp with a portion of the second component”. As presently worded, it is unclear whether the claim is attempting to require a separate, distinct “first component” or further defines the “reciprocating element adapter”, as originally recited, or something else. 
Applicant is required to clarify or to revise the claimed limitation.
In claims 5 and 7, the recitation of “can be” renders the claims indefinite, since it is not clear if the limitation following “can be“ is being claimed.  
Claim 9 is vague and indefinite because it sets forth that “the reciprocating element clamp couples the reciprocating element clamp end of the reciprocating element adapter in contact with a reciprocating element clamp end of a pushrod of a power end”.  “a reciprocating element clamp end of a pushrod of a power end”, it is unclear if this limitation sets forth a new structure or further defines the “second component”, as recited in the claim 4.
Claims 11 and 15 are vague and indefinite because it is unclear what is meant by the limitation “reattaching the or another reciprocating element to the reciprocating element adapter”. Applicant is required to clarify or to revise the claimed limitation.
Claim 14 is vague and indefinite because it is unclear what is meant by the limitation “reattaching the or another reciprocating element on to the reciprocating element adapter”. Applicant is required to clarify or to revise the claimed limitation.

The claims depend from a rejected base claim and are therefore rejected
by the same criteria applied to the respective base claim above. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



9.	Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dugan (Patent No.: US 5,085,129).
Regarding claim 1, Dugan discloses a clamp (coupling means 70, see column 5 lines 4-10) comprising: a first contact surface (contact surface S1, as depicted in annotated Figure 1) perpendicular to a central axis of the clamp (as best seen immediately below, the contact surface S1 is clearly being perpendicular with respect to the central axis AA of the coupling means 70) and a second contact surface (sloping surface 82, as discussed in column 5 lines 9-16) tapered relative to a central axis of the clamp (as shown in annotated Figure 1), whereby the clamp (coupling means 70) allows for concentric or non-concentric mating (as seen in annotated Figure 1) between a first component (member 20, as presented in annotated figure 1 and column5 lines 3-7) and a second component (cross head rod 64, as seen in annotated Figure 1 and described in column 5 lines 4-12) such that, when rigidly held together by the clamp (both components are clearly held together by coupling means 70).
Particularly, Dugan demonstrates a joint for compensating for any misalignment of the longitudinal axis of a driving member with the longitudinal axis of the driven member when the driving member is applying a force on the driven member wherein the joint is provided with structures assuring the ready assembly or disassembly thereof (column 1 lines 30-45). Especially, Dugan teaches that this joint is being used for increasing the working life of a pump having a cylinder and a piston mounted for reciprocation in the cylinder, wherein a piston rod extends from the piston and has a longitudinal axis and a generally planar end surface. Most importantly, however, is the specific arrangement of 

    PNG
    media_image1.png
    576
    1124
    media_image1.png
    Greyscale
 
Further, in column 5 lines 10-23, Dugan details: The cross head rod 64 has a flange portion 84 having a sloping surface 86. As illustrated in FIG. 1, the sloping surface 26 is in contacting relationship with the sloping surface 80 and the sloping surface 86 is in contacting relationship with the sloping surface 82. Force applying means 88, FIG. 2, are provided for moving the arcuate sections 72 and 74 toward each other. The force applying means comprises a plurality of spaced apart lugs 90 each having a passageway 92 extending therethrough. When the arcuate sections 72 and 74 are in a facing relationship, the passageways 92 in the arcuate section 72 are in alignment with the passageways 92 in the arcuate section 74 (see column 5 lines 10-23). 

    PNG
    media_image2.png
    494
    797
    media_image2.png
    Greyscale

In this disclosure, Dugan explicitly teaches: In operation, the return stroke of the piston rod 8 will move the retaining ring 48 into contact with the annular surface 52 to form the space 54. The forward stroke of the cross head rod 64 moves the member 32 toward the piston rod 8. If there is any misalignment between the longitudinal axes 16 and 104, the generally planar bottom surface 32 will be canted relative to the generally planar end surface 14 (see column 5 lines 37-48).
Essentially, Dugan’s coupling means 70 are certainly designed such that the first contact surface S1 is directly or indirectly contacting a portion of the first component, which is defined by the member 20, and the second contact surface 82 directly contacts a portion of the second component, which is defined by the cross head rod 64. Likewise, as best seen in annotated Figure 1 above, Dugan evidently illustrates that a central axis or longitudinal axis 16 of the first component 20 is parallel to or coincident with a central axis of the second component 64, otherwise, the system cannot normally operate.
Accordingly, as best seen immediately above, one of ordinary skill in the art would 
S1 of the coupling means 70 designated as the clamp contacting a portion of the first component 20 and the second contact surface 82 of the clamp or coupling means 70 contacts a portion of the second component 64 while a central axis of the first component being parallel to or coincident with a central axis of the second component, as instantly claimed.
Thus, Dugan appears to disclose all aspects of Applicant's claimed invention.
Regarding claim 2, Dugan substantially discloses the clamp, as claimed and detailed above. 
[AltContent: textbox (Reciprocating element clamp end RE20 of a reciprocating element adapter 20)] 
    PNG
    media_image3.png
    662
    520
    media_image3.png
    Greyscale

A piston rod 8 extends outwardly from the piston 2. The piston rod 8 has a flange portion 10 projecting radially outwardly therefrom. The flange portion 10 has a generally cylindrical outer surface 12. The piston rod 8 has a generally planar end surface 14 and has a longitudinal axis 16.    A member 20 is provided and has a generally cylindrical outer surface 22 having a radially inwardly extending groove 24 formed therein and having sloping sidewalls 26. The member 20 has a cavity 28 formed therein. The cavity 28 has a generally cylindrical inner surface 30 and a generally planar bottom surface 32. Clearly, disclosing the member 20, Dugan specifically teaches an adapter. As best seen immediately above, Dugan evidently demonstrates as how the first component comprises a reciprocating element clamp end RE20 of a reciprocating element adapter 20 that is being coupled with a reciprocating element defined by the piston 2 and piston rod 8, and wherein the second component comprises a pushrod or cross head rod 64.  
Regarding claim 4 (as best understood), Dugan discloses a reciprocating element assembly (REA, as shown in annotated Figure 1) comprising: 
a reciprocating element adapter (member 20, as discussed in column 4 lines 16-30) having a reciprocating element end (as best seen in annotated Figure 1, the member 20, which is designated as the reciprocating element adapter, is certainly having longitudinally opposite first and second ends, wherein the first end is being a reciprocating element end REE20 that is opposite to the reciprocating element clamp end RCE20) opposite a reciprocating element clamp end (opposite end of the reciprocating element adapter 20 is defining reciprocating element clamp end RCE20); 
a reciprocating element (reciprocating element RE that is defined by a piston 2 and piston rod 8 and being mounted for reciprocating movement in a cylinder 4, as detailed in column 4 lines 4-12), wherein the reciprocating element (RE) is cylindrical (the reciprocating element is undoubtedly having the shape of a cylinder, as detailed in column 4 lines 5-12 and depicted in annotated Figure 1) and comprises a reciprocating element adapter end (defined by the planar end surface 14, as presented in annotated figure 1 and column 4 lines 10-12) opposite a front end (as best seen immediately below, the planar end surface 14 that is designated as the reciprocating element adapter end is being opposite to the front end FE2 of the piston 2), wherein the reciprocating element adapter end (the planar end surface 14) of the reciprocating element (the planar end surface 14 of the piston rod 8 is clearly directly or indirectly being coupled to the reciprocating element end REE20 of the member 20, as depicted in annotated Figure 1, otherwise, the system cannot normally operate) can be coupled to the reciprocating element end (reciprocating element end REE20) of the reciprocating element adapter (member 20).
Particularly, Dugan demonstrates a joint for compensating for any misalignment of the longitudinal axis of a driving member with the longitudinal axis of the driven member when the driving member is applying a force on the driven member wherein the joint is provided with structures assuring the ready assembly or disassembly thereof (column 1 lines 30-45). Especially, Dugan teaches that this joint is being used for increasing the working life of a pump having a cylinder and a piston mounted for reciprocation in the cylinder, wherein a piston rod extends from the piston and has a longitudinal axis and a generally planar end surface. Most importantly, however, is the specific arrangement of the coupling means 70 that are provided for securing the member 20 and the cross head rod 64 together (see column 5 lines 4-5). 
 529659-v3/4727-0030054Atty Docket No: 2019-IPM-103125 UJ US (4727-00300)end of the reciprocating element can be coupled to the reciprocating element end of the.
.
.

  

    PNG
    media_image4.png
    654
    724
    media_image4.png
    Greyscale

Further, in column 5 lines 10-23, Dugan details: The cross head rod 64 has a flange portion 84 having a sloping surface 86. As illustrated in FIG. 1, the sloping surface 26 is in contacting relationship with the sloping surface 80 and the sloping surface 86 is in contacting relationship with the sloping surface 82. Force applying means 88, FIG. 2, are provided for moving the arcuate sections 72 and 74 toward each other. The force applying means comprises a plurality of spaced apart lugs 90 each 
having a passageway 92 extending therethrough. When the arcuate sections 72 and 74 are in a facing relationship, the passageways 92 in the arcuate section 72 are in alignment with the passageways 92 in the arcuate section 74 (see column 5 lines 10-23).
[AltContent: textbox (Reciprocating element assembly REA)]

    PNG
    media_image5.png
    490
    789
    media_image5.png
    Greyscale

In this disclosure, Dugan explicitly teaches: In operation, the return stroke of the piston rod 8 will move the retaining ring 48 into contact with the annular surface 52 to form the space 54. The forward stroke of the cross head rod 64 moves the member 32 toward the piston rod 8. If there is any misalignment between the longitudinal axes 16 and 104, the generally planar bottom surface 32 will be canted relative to the generally planar end surface 14 (see column 5 lines 37-48).

    PNG
    media_image6.png
    540
    783
    media_image6.png
    Greyscale

Essentially, Dugan’s coupling means 70 are certainly designed such that the first contact surface S1 is being perpendicular with respect to the longitudinal axis 104/16 and is directly or indirectly contacting a portion of the first component, which is defined by the member 20, while the second contact surface 82 directly contacts a flange portion 84 of the second component, which is defined by the cross head rod 64. As best seen in annotated Figure 1 above, Dugan explicitly teaches that the coupling means 70, which are designated as the reciprocating element clamp, couple a first component or member 20, and a second component or cross head rod 64 via contact of the first contact surface S1 of the reciprocating element clamp 70 with a portion P1 of the first component or member 20 and contact of the second contact surface 82 of the reciprocating element clamp 70 with a flange portion 84 of the second component or cross head rod 64.

Thus, Dugan appears to disclose all aspects of Applicant's claimed invention.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

13.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan.
Regarding claim 3, Dugan substantially discloses the clamp, as claimed and detailed above. Additionally, Dugan especially notes that the member 20 has a generally planar surface 60 having a recess 62 formed therein. A cross head rod 64 has a generally planar end surface 66 for engagement with the generally planar end surface 60 and a projecting portion 68 for mating engagement in the recess 62 (see column 4 lines 66-68 & column 5 lines 1-3). However, Dugan does not explicitly disclose specifics regarding misaligned mates. 
Regarding the claimed limitations the non-concentric mating comprises a distance between the central axis of the first component and the central axis of the second component that is greater than 0 and less than about 0.09 inch” (claim 3), to the extent that the claimed invention produces the claimed desired results, the applied prior art structure being the same, does the same. In addition, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II.
Thus modified, one skilled in the art would have been reasonably apprised that the non-concentric mating would be further comprising a distance between the central axis of the first component and the central axis of the second component that is greater than 0 and less than about 0.09 inch, as instantly claimed.

14.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan in view of Vicars (Pub. No.: US 2011/0189040 A1).
Regarding claims 5 and 6, Dugan substantially discloses the reciprocating element assembly, as claimed and detailed above. Dugan does not explicitly disclose that the reciprocating element end of the reciprocating element adapter and/or  the reciprocating element adapter end of the reciprocating element being threaded.
Nonetheless, the use of threaded joints in a fluid end is notoriously well-known in the art, as taught by Vicars. Vicars in the same field of endeavor teaches another reciprocating plunger assembly 38 that includes a pony rod adapter 124 and plunger 126 releasably attached to pony rod adapter 124 (see Paragraph [0030]). 

    PNG
    media_image7.png
    522
    949
    media_image7.png
    Greyscale

Vicars explicitly teaches: Pony rod adapter 124 has a first cylindrical body 128 and a number of apertures 130 penetrating first cylindrical body 128. A first helically threaded pin 132 is affixed to first cylindrical body 128 and projects from one of its ends. A second helically threaded pin 134 is affixed to first cylindrical body 128 and projects from the other of its ends. Plunger 126 has a second cylindrical body 136 for reciprocating within plunger passage 14. Second cylindrical body 136 has a first outer end with a first helically threaded bore 138 for threadably receiving first helically threaded pin 132. 
Second cylindrical body 136 also has a first inner end with a polygonal socket 140 for receiving a plunger key (not shown) that can be used to unscrew plunger 126 from pony rod adaptor 124 or turn plunger 126 to aid in its removal from the outer end of plunger passage 14. 
However, most important aspect in Vicars is his specific arrangement of the threaded connection between the adapter and plunger.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the threaded connection, as taught by Vicars, with the reciprocating assembly of Dugan, as part of an obvious combination of known prior art structures, in this case the use of threaded connections, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.	
Thus modified, one skilled in the art would have been reasonably apprised that the reciprocating element end of the reciprocating element adapter and the reciprocating element adapter end of the reciprocating element would be further threaded, whereby the reciprocating element adapter end of the reciprocating element can be threadably coupled with the reciprocating element end of the reciprocating element adapter, as instantly claimed.
Regarding the claimed limitations “the reciprocating element end of the reciprocating element adapter and the reciprocating element adapter end of the reciprocating element comprise tapered threads”, as stated in claim 6, it is noted that applicant has not disclosed that using tapered threads results in an unpredicted result not seen in the Prior Art and it appears that the invention would perform equally well with threads, as taught by Dugan/ Vicars. Accordingly, absent persuasive evidence that the cooling slot is functionally .

15.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugan in view of Miser (Patent No.: US 6,164,188).
Regarding claim 7, Dugan substantially discloses the reciprocating element assembly, as claimed and detailed above. However, Dugan does not explicitly disclose that the front end of the reciprocating element comprises one or more engagement elements. Nevertheless, the use of reciprocating elements having the claimed structure is notoriously well-known in the art, as taught by Miser. Miser in the same field of endeavor teaches another reciprocating element assembly, wherein a piston rod 130 is coupled to the piston head 114 and being connected to an alignment adapter 90, as presented in annotated Figure 10. Specifically, in column 7 lines 3-19, Miser performs as how the piston rod 130 is coupled to crosshead extension rod 70 using alignment adapter 90 and clamp 74, as was described with reference to FIGS. 3 and 4. Piston rod 130 can rotate within alignment adapter 90 where hemispherical projection 130a engages hemispherical cavity 90e, providing a flexible connection that can compensate for misalignment of the longitudinal axis of piston rod 130 with the longitudinal axis of crosshead extension rod 70. Furthermore, in column 7 lines 20-29, Miser especially notes: The connection of piston rod 130 (FIG. 10) with piston head 114 provides a second flexible connection that compensates for misalignment of piston rod 130 and piston head 114 within piston cylinder 86. 

    PNG
    media_image8.png
    261
    497
    media_image8.png
    Greyscale
  
Clearly, as best seen immediately above, Miser evidently  demonstrates as how the front end of the reciprocating element comprises one or more engagement elements.
Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an engagement elements at the front end of the reciprocating element, as taught by Miser, to the reciprocating element of Dugan, in order to improve an alignment of the piston head in the piston cylinder, as motivated by Miser in column 2 lines 47-49. 
Thus modified, one skilled in the art would have been surely appraised to further provider the reciprocating element that can be separated from the reciprocating element adapter by engaging the front end of the reciprocating 529659-v3/4727-0030055Atty Docket No: 2019-IPM-103125 UJ US (4727-00300) element, leaving the reciprocating element adapter coupled to the second component by the reciprocating element clamp, as instantly claimed.  
With specific regard to functional limitations directed towards the intended use of the apparatus, namely “whereby the reciprocating element can be separated from the reciprocating element adapter by engaging the front end of the reciprocating element, 
leaving the reciprocating element adapter coupled to the second component by the reciprocating element clamp”, as stated in claim 7, one skilled in the art would surely recognize that the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
16.	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miser in view of Dugan.
Regarding claims 8 and 9. Miser discloses a wellbore servicing pump (pump 10 that can be used for pumping drilling fluid into an oil or gas well during drilling operations, as described in column 4 lines 11-13) comprising: a pump fluid end (FE, as shown in annotated Figure 1) comprising the reciprocating element assembly in an assembled configuration (as discussed in column 6 lines 22-30, the piston rod 110 being secured to crosshead extension rod 70 by clamp 74 and having a flanged end 110a).
Specifically, Miser performs the pump 10 that being used for pumping drilling fluid into an oil or gas well during drilling operations. Further, in column 4 lines 10-21, Miser details: When wells are drilled into the earth, a drilling fluid known as drilling mud is used to carry away cuttings from the drill bit. Several piston cylinders and piston heads comparable to piston cylinder 48 and piston head 46 operate cooperatively within pump 10 to pump drilling fluid down into the oil well, where cuttings are picked up and circulated back to the surface. The cuttings are cleaned out of the drilling fluid, and the drilling fluid is recirculated down into the hole by pump 10. With reference to annotated Figure 1, Miser evidently illustrates how a crosshead extension rod 40, which is defined as a 
[AltContent: textbox (Front access port)][AltContent: textbox (Pump fluid end FE)][AltContent: textbox (Pushrod 40)][AltContent: textbox (Power end PE)]
    PNG
    media_image9.png
    853
    540
    media_image9.png
    Greyscale

Notably, in column 4 lines 50-55, Miser notes: if the components illustrated in FIGS. 3-12 are incorporated in FIG. 1, then FIG. 1 is according to the present invention. Likewise, as shown in Figures 3-12, Miser exhibits as how an alignment adapter 90 being used to couple piston rods 92, 100, and 130 to crosshead extension rod 70 using clamp 74. Miser expressly states: Allowing rotation or movement in 360 degrees, alignment adapter 90 provides compensation for misalignment of the longitudinal axis of crosshead extension rod 70 with the longitudinal axis of the piston rods 92, 100 and 130. This reduces wear inside piston cylinder 86. This compensation for misalignment also reduces wear on and extends the life of the power end and gear end 22 of pump 10, as well as of crosshead pin 32 and of bearings in the crosshead (see column 8 lines 25-39).  However, Miser does not explicitly disclose the particular reciprocating element assembly as recited in claim 4.
Nevertheless, Dugan in the same field of endeavor successfully demonstrates a joint for compensating for any misalignment of the longitudinal axis of a driving member with the longitudinal axis of the driven member when the driving member is applying a force on the driven member wherein the joint is provided with structures assuring the ready assembly or disassembly thereof (column 1 lines 30-45). Especially, Dugan teaches that this joint is being used for increasing the working life of a pump having a cylinder and a piston mounted for reciprocation in the cylinder, wherein a piston rod extends from the piston and has a longitudinal axis and a generally planar end surface. Most importantly, however, is the specific arrangement of the coupling means 70 that are provided for securing the member 20 and the cross head rod 64 together (see column 5 lines 4-5). 
Further, as discussed in claim 4, Dugan explicitly discloses a reciprocating element assembly REA, as shown in annotated Figure 1, which is comprising: 
a reciprocating element adapter (member 20, as discussed in column 4 lines 16-30) having a reciprocating element end (as best seen in annotated Figure 1, the member 20, which is designated as the reciprocating element adapter, is certainly having longitudinally opposite first and second ends, wherein the first end is being a reciprocating element end REE20 that is opposite to the reciprocating element clamp end RCE20) opposite a reciprocating element clamp end (opposite end of the reciprocating element adapter 20 is defining reciprocating element clamp end RCE20); 
(reciprocating element RE that is defined by a piston 2 and piston rod 8 and being mounted for reciprocating movement in a cylinder 4, as detailed in column 4 lines 4-12), wherein the reciprocating element (RE) is cylindrical (the reciprocating element is undoubtedly having the shape of a cylinder, as detailed in column 4 lines 5-12 and depicted in annotated Figure 1) and comprises a reciprocating element adapter end (defined by the planar end surface 14, as presented in annotated figure 1 and column 4 lines 10-12) opposite a front end (as best seen immediately below, the planar end surface 14 that is designated as the reciprocating element adapter end is being opposite to the front end FE2 of the piston 2), wherein the reciprocating element adapter end (the planar end surface 14) of the reciprocating element (the planar end surface 14 of the piston rod 8 is clearly directly or indirectly being coupled to the reciprocating element end REE20 of the member 20, as depicted in annotated Figure 1, otherwise, the system cannot normally operate) can be coupled to the reciprocating element end (reciprocating element end REE20) of the reciprocating element adapter (member 20).
Also, in column 5 lines 10-23, Dugan details: The cross head rod 64 has a flange portion 84 having a sloping surface 86. As illustrated in FIG. 1, the sloping surface 26 is in contacting relationship with the sloping surface 80 and the sloping surface 86 is in contacting relationship with the sloping surface 82. Force applying means 88, FIG. 2, are provided for moving the arcuate sections 72 and 74 toward each other. The force applying means comprises a plurality of spaced apart lugs 90 each having a passageway 92 extending therethrough. When the arcuate sections 72 and 74 are in a facing relationship, the passageways 92 in the arcuate section 72 are in alignment with the passageways 92 in the arcuate section 74 (see column 5 lines 10-23).

[AltContent: textbox (Reciprocating element assembly REA)]

    PNG
    media_image5.png
    490
    789
    media_image5.png
    Greyscale

Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a reciprocating assembly, as taught by Dugan, to the wellbore servicing pump of Miser, in order to provide an improved joint for connecting the driven member to the driving member to compensate for any misalignment of the longitudinal axis of the driving member with the longitudinal axis of the driven member, as motivated by Dugan in column 1 lines 31-37. 
Thus modified, one skilled in the art would have been surely appraised that the reciprocating element clamp would be further coupling the reciprocating element clamp end of the reciprocating element adapter in contact with a reciprocating element clamp end of a pushrod of a power end, whereby a central  
Regarding claim 10, Miser and Dugan substantially disclose the  wellbore servicing pump, as claimed and detailed above.  
Additionally, as depicted in annotated Figure 1, Miser evidently demonstrates that the pump fluid end FE is being a cross-bore pump fluid end. 

    PNG
    media_image10.png
    428
    705
    media_image10.png
    Greyscale


17.	Claims 11 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miser in view of Dugan, and further in view of Hawes et al. (hereinafter “Hawes”) (Pub. No.: US 20110030213 A1).
Regarding claims 11 and 12, Miser and Dugan substantially disclose the  wellbore servicing pump, as claimed and detailed above. Additionally, in column 4 lines Pump 10 is typically a massive piece of equipment that operates continuously. Components wear out, and pump 10 must be taken out of service for repairs and maintenance. Repairs and maintenance are costly due to lost production  time, as well as from the cost of labor and parts. 
However, although the combination of Miser and Dugan discloses all structural limitations of the claimed apparatus, it is still silent as to the specifics of servicing the wellbore servicing pump. 
Nonetheless, the method of servicing the wellbore servicing pump is well known in the art, as taught by Hawes. Hawes in the same field of endeavor teaches another reciprocating assembly and maintenance of the pump that includes repacking of the packing that surrounds the plunger and revalving of the pump's inlet and outlet valve, as stated in Abstract. Specifically, in claim 15, Hawes teaches: a method for installing a plunger during maintenance or assembly of a pump, comprising: placing a portion of the plunger in a cylinder opening on the pump; providing a plunger installation tool comprising, a guide that projects axially from the cylinder opening on the pump and a hydraulic piston that lockingly engages the guide; advancing a piston rod located within the hydraulic piston until an engagement end of the rod engages an end of the plunger; exerting a force on the plunger via the hydraulic piston acting on the piston rod to thereby push the plunger into a desired position within the cylinder opening; and removing the plunger installation tool from the cylinder opening.
Accordingly, in light of these advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the method of servicing, as taught by Hawes, in the method of    
Thus modified, one skilled in the art would have been surely appraised to further provide accessing the front end of the reciprocating element via an access port on a side of the pump fluid end proximal the front end of the reciprocating element and/or 529659-v3/4727-0030056Atty Docket No: 2019-IPM-103125 UJ US (4727-00300)detaching the reciprocating element from the reciprocating element adapter and removing the reciprocating element from the pump fluid end via the access port and/or leaving the reciprocating element clamp end of the reciprocating element adapter in contact and aligned with the reciprocating element clamp end of the pushrod and/or performing a maintenance on the pump fluid end; and reattaching the or another reciprocating element to the reciprocating element adapter via the access port, wherein the servicing of the wellbore pump would be further effected without accessing the pump power end.  
Regarding claim 13, Miser, Dugan and Hawes substantially disclose the  method of servicing the wellbore servicing pump, as claimed and detailed above. Additionally, in Paragraph [0021], Hawes  explicitly teaches that maintenance of the pump 12 typically includes repacking of the packing 36 surrounding the plunger 35 and revalving of the inlet and outlet valves 41, 43. Further, Hawes specifies: To allow repacking or revalving, the pump 12 is disassembled by removing the plunger clamp 46, packing nut 38, suction cover 44, valve stop 45, retaining nut 22, and removing the plunger 35. The connector rod 27 and pony rod 33 can be stroked out to slide the plunger 35 out and provide access to the packing 36 and valves 41, 43. Repacking and revalving, typically require two people as the plunger 35 is heavy and must be re-installed into the pump 12 after maintenance is complete. 
 one skilled in the art would have been surely recognize that the maintenance on the pump fluid end would be further comprising repacking the reciprocating element bore and/or replacing the reciprocating element and/or replacing a suction valve body and/or replacing a suction valve seat and/or replacing a discharge valve body and/or replacing a discharge valve seat or a combination thereof, as instantly claimed. 
18.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miser in view of Dugan, and further in view of Hawes, and further in view of Vicars.
Regarding claim 14, Miser, Dugan and Hawes substantially disclose the method of servicing the wellbore servicing pump, as claimed and detailed above.
Although the combination of Miser, Dugan and Hawes discloses the vast majority of Applicant’s claimed invention, it is still silent as to the fact that the reciprocating element end of the reciprocating element adapter and/or  the reciprocating element adapter end of the reciprocating element being threaded.
Nonetheless, the use of threaded joints in a fluid end is notoriously well-known in the art, as taught by Vicars. Vicars in the same field of endeavor teaches another reciprocating plunger assembly 38 that includes a pony rod adapter 124 and plunger 126 releasably attached to pony rod adapter 124 (see Paragraph [0030]). Vicars explicitly teaches: Pony rod adapter 124 has a first cylindrical body 128 and a number of apertures 130 penetrating first cylindrical body 128. A first helically threaded pin 132 is affixed to first cylindrical body 128 and projects from one of its ends. A second helically threaded pin 134 is affixed to first cylindrical body 128 and projects from the other of its ends. Plunger 126 has a second cylindrical body 136 for reciprocating within plunger passage 14. Second cylindrical body 136 has a first outer end with a first helically threaded bore 138 for threadably receiving first helically threaded pin 132. Second cylindrical body 136 also has a first inner end with a polygonal socket 140 for receiving a plunger key (not shown) that can be used to unscrew plunger 126 from pony rod adaptor 124 or turn plunger 126 to aid in its removal from the outer end of plunger passage 14. 
However, most important aspect in Vicars is his specific arrangement of the threaded connection between the adapter and plunger.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the threaded connection, as taught by Vicars, with the method of Miser/Dugan/ Hawes, as part of an obvious combination of known prior art structures, in this case the use of threaded connections, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.	
Thus modified, one skilled in the art would have been surely appraised to further threadably couple the reciprocating element end of the reciprocating element adapter and the reciprocating element adapter end of the reciprocating element, wherein detaching the reciprocating element from the reciprocating element adapter would be further comprising unthreading the reciprocating element from the reciprocating element adapter, and/or reattaching the or the another reciprocating element on to reciprocating element adapter would be further comprising threadably coupling the reciprocating element adapter end of the reciprocating 529659-v3/4727-0030057Atty Docket No: 2019-IPM-103125 UJ US (4727-00300) element or a reciprocating element adapter end of the another reciprocating element with the reciprocating element end of the reciprocating element adapter and/or reattaching the or another reciprocating element to the reciprocating element adapter would not be further comprising recentering the reciprocating element or the another reciprocating element to ensure that a central axis of 
Prior Art
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents.
US 4,106,393 and US 5,778,759 are cited to show a clamp comprising a first contact surface perpendicular to a central axis of the clamp and a second contact surface tapered relative to a central axis of the clamp, whereby the clamp allows for concentric or non-concentric mating between a first component and a second component.

Conclusion

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  

/L.P/Examiner, Art Unit 3746